Case 1:02-cr-00081-SHS Document 43 Filed 08/20/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

v 02-Cr-81 (SHS)

FRANCISCO CRESPO, 16-Cv-4821 (SHS)

Defendant.
ORDER

 

 

SIDNEY H. STEIN, U.S. District Judge.

In 2016, pursuant to the Southern District of New York’s standing order on 28
U.S.C. § 2255 petitions brought in light of Johnsen v. United States, 576 U.S. 591 (2015),
defendant Francisco Crespo filed a “placeholder” motion to vacate a count of
conviction. (ECF No. 39.) Defendant has not since supplemented this form motion nor
filed any further request for relief, and the Bureau of Prisons reports that he was
released from custody in 2019. Accordingly,

IT 1S HEREBY ORDERED that the Federal Defenders shall show cause on or before
August 27, 2021, why defendant's pending motion should not be dismissed.

Dated: New York, New York
August 20, 2021

50 ORDERED:

 

 
